Citation Nr: 1443409	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-02 046	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to March 1974 in the U.S. Marine Corps and additional service from September 1984 to February 1993 in the U.S. Army National Guard (ANG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include major depressive disorder (which was characterized as depression).  The Veteran disagreed with this decision in April 2011.  He perfected a timely appeal in January 2012.  A Travel Board hearing was held at the RO in Columbia, South Carolina, in July 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Because the Veteran currently lives within the jurisdiction of the RO in Columbia, South Carolina, that facility retains jurisdiction in this appeal.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having major depressive disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include major depressive disorder, are as stated on the title page of this decision.

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressors are not capable of corroboration and are not related to fear of hostile military or terrorist activity.

2.  The record evidence shows that the Veteran does not meet the criteria for a diagnosis of PTSD based on a corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(26), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in June, November and December 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice letters issued to the Veteran during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for PTSD.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all of the VCAA notice was issued prior to the currently appealed rating decision issued in June 2010; thus, all of this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including entitlement to service connection for PTSD.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In March 2010, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records and service personnel records from his period of active service in the U.S. Marine Corps were missing and likely lost.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  When RO personnel contacted the Veteran later in March 2010 and asked him whether he had any copies of his service records in his possession, he replied that he did not have any records.  The RO formally determined in April 2010 that the Veteran's service treatment records and service personnel records from his period of active service in the U.S. Marine Corps were not available for review, did not exist, and further efforts to attempt to obtain them would be futile.  The Board agrees.

The Veteran has been provided with a VA examination which addressed the contended causal relationship between the claimed PTSD and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Service Connection for PTSD

The Veteran contends that he incurred PTSD during active service in the U.S. Marine Corps.  He specifically contends that in-service stressors of witnessing a fellow Marine wounded and/or killed by a ramp on a lifeboat and not knowing what happened to another Marine who contracted malaria on active service caused or contributed to his PTSD.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.  The revised § 3.304(f) applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010, as in this case.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

The Federal Circuit has limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added).  Because this appeal involves a claimed in-service stressor that was not "perpetrated by a member of any enemy military or by a terrorist," the Board concludes that the revised § 3.304(f) is not applicable to this claim.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because PTSD is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

As noted above, the Veteran's service treatment records from his period of active service in the U.S. Marine Corps are missing and not available for review.

The Veteran's DD Form 214 from his U.S. Marine Corps service shows that his military occupational specialty (MOS) was machine gunner and he had not served in Indochina (or Vietnam).

A review of the Veteran's service treatment records from his ANG service shows that, at his ANG enlistment physical examination in September 1984, he denied any relevant pre-service medical history.  Clinical evaluation was completely normal.  On ANG periodic physical examination in September 1988, the Veteran denied any relevant medical history.  Clinical evaluation was completely normal.  The Veteran's reported medical history and clinical evaluation findings were unchanged on subsequent ANG periodic physical examination in October 1992.

The post-service evidence shows that, on admission to a VA Medical Center in April 2004 for alcohol detoxification, the Veteran denied experiencing any PTSD symptoms.

VA PTSD screen in June 2005 was positive.  

In March 2006, the Veteran's complaints included poor sleep and depression.  He reported hearing voices "off and on" for the previous 3-4 years.  He also reported that, although he had been in Vietnam near combat, he had never served in combat but could hear the gunfire from nearby combat.  The VA clinician stated that the Veteran "believes that he has PTSD from his Vietnam experience but does not appears to meet criteria."

VA PTSD screen in February 2008 was negative.

While hospitalized at a VA Medical Center for alcohol detoxification in January 2009, the Veteran reported to a nurse that he had PTSD "symptoms and flashbacks when he saw a friend while he was in Vietnam get crushed by a ramp on a landing boat."

During a weekly meeting of Veterans at a VA transitional housing facility in April 2009, the Veteran reported that he had PTSD "from an accident in Cambodia (door ramp fell on a buddy and killed him while [the Veteran] was watching)."

In statements on a November 2009 VA Form 21-0781, the Veteran identified an in-service stressor as witnessing a friend, R.N., get crushed "by the ramp of a Mike boat" while in Okinawa with the U.S. Marine Corps in September 1973.  The Veteran identified a second in-service stressor as learning that another friend in service, R.C., had contracted malaria in October 1973.

In a primary care team (PCT) treatment note dated in December 2009 and included in the Veteran's VA outpatient treatment records, a VA staff psychologist stated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  Following outpatient psychological testing of the Veteran completed that same month, this VA staff psychologist stated:

The results will be interpreted with extreme caution due to concerns about validity.  His response style was consistent with a 'cry for help,' extremely negative self-evaluation, and/or deliberate distortion.  Testing results are indicative of an individual with a history of acting out behavior, most notably in the area of substance abuse.  The substance abuse has resulted in severe impairment in his ability to maintain social role expectations.  There is evidence of recklessness which has alienated most individuals close to him.  He may be angry much of the time but not likely to express this anger unless intoxicated.  Under these circumstances, he may become physically aggressive.  Somatic concerns, chronic anxious arousal, irritability, feelings of being treated unfairly, and antisocial traits were also noted in testing.

In multiple lay statements received by VA in March 2010, several of the Veteran's family members asserted that the Veteran began experiencing PTSD beginning in 1989.  (The Board notes parenthetically that each of these statements is nearly identical; only the names of the persons who signed them and their relationship to the Veteran is different.)

On VA PTSD examination in June 2010, the Veteran's complaints included anxiety and a depressed mood.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records in detail.  The Veteran reported that his anxiety and depressed mood were minimal.  There was no evidence of mania or hypomania.  The Veteran also reported that he began drinking at age 17.  He reported further that he was a machine gunner in the Marine Corps and "drank 'as often as I can,' having 'a six-pack...sometimes more.'"  He married in 1981 and divorced in 1993.  He had 3 children from his first marriage and another child from another relationship.  He reported "real fine" relationships with all of his children.  He had been dating his current girlfriend since August 2009 and "the relationship is going well."  He noted he had lots of friends and fished and watched baseball on TV.  He denied any history of suicide attempts.  A history of 3 fights (with 1 fight being under the influence of alcohol) was noted.  "The Veteran has been dependent upon alcohol" and crack cocaine.  He most recently had used crack cocaine in August 2009 and had a drink most recently in December 2009.  

Mental status examination of the Veteran in June 2010 showed he was clean, neatly groomed, appropriately and casually dressed with unremarkable psychomotor activity, unremarkable speech that was spontaneous, clear, and coherent, intact attention, full orientation, unremarkable thought process and thought content, reported auditory hallucinations, no inappropriate behavior, an inability to interpret proverbs appropriately, no obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal ideation, fair impulse control, episodes of violence, an ability to maintain personal hygiene, no problems with activities of daily living, and normal memory.  The VA examiner stated that "the Veteran provided a very atypical account of auditory hallucinations involving 'whistling, howling.'"  The Veteran identified his in-service stressor as occurring while "he was aboard the U.S.S. TRIPOLI in the Philippine Sea in September 1973 when 'a ramp from the Mike boat hit him in the back of the leg and knocked it down.  I think it broke both his legs.  The other one got malaria.'  The Veteran said that both Marines were taken to the hospital and he did not learn the outcome of their medical conditions."  The VA examiner concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  "He does not meet the threshold for Criterion A (he does not meet the DSM-IV stressor criterion) or Criterion C (he endorsed 1 symptom and the threshold is 3 symptoms)."  

VA PTSD screenings in November 2010 and in March 2011 were negative.

On VA outpatient treatment in May 2011, the Veteran complained that he had been waking up 4-5 times per night due to nightmares.  He was unable to describe his nightmares but reported waking up afraid and with his heart racing.  Mental status examination of the Veteran showed good grooming and hygiene, fair eye contact, full orientation, grossly intact cognition, logical and goal directed thoughts without looseness of associations or flight of ideas, no delusions, not responding to internal stimuli, normal speech, normal psychomotor activity with no tremors, intact judgment, and fair insight.  The VA clinician stated that, although the Veteran was reporting nightmares, he "does not appear to have other symptoms of PTSD."

The Veteran's SSA records, received by the RO in September 2011, are duplicates of his VA outpatient treatment records and examination reports.

On VA outpatient treatment in October 2011, no relevant complaints were noted.  The Veteran reported that his last alcohol consumption had been 3 weeks earlier and his last cocaine use had been 4-5 weeks earlier.  Mental status examination of the Veteran showed he was dressed casually, walked with a cane, and had normal speech, no suicidal ideation or plan, organized and "somewhat concrete" thoughts, no auditory or visual hallucinations, grossly intact memory and concentration, and judgment and insight "impaired by chronic substance abuse."  The assessment included rule-out PTSD.

The Veteran initially testified at his July 2013 Board hearing that he had served in Vietnam for 2 years.  He also initially testified that an in-service stressor of seeing a friend's legs crushed by a lifeboat had occurred while he was in Vietnam.  See Board hearing transcript dated July 8, 2013, at pp. 3.  He then testified that, although he had never served in Vietnam, he had been training to go to Vietnam when he witnessed his friend's legs get crushed by a lifeboat ramp on a training exercise in Okinawa.  Id., at pp. 9.  

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for PTSD.  The Veteran contends that his in-service stressors caused or contributed to his PTSD.  The assertions regarding the Veteran's in-service stressors and the existence of a current diagnosis of PTSD based on a corroborated in-service stressor are not supported by the record evidence.  The evidence shows instead that the Veteran has not reported consistently the facts and circumstances surrounding his alleged in-service stressors which caused or contributed to his claimed PTSD.  It also shows that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD based on a corroborated in-service stressor.

The Board notes initially that the Veteran's alleged in-service stressors are not capable of corroboration, even under the relaxed evidentiary standards found in the revised § 3.304(f).  See 38 C.F.R. § 3.304(f) (2013).  As noted above, the Veteran's alleged in-service stressors do not involve fear of hostile military or terrorist activity so the relaxed evidentiary standard found in § 3.304(f) is inapplicable.  See Hall, 717 F.3d at 1372.  The Veteran has reported in lay statements submitted to VA both that his in-service stressors occurred while he was in Vietnam and that they occurred while he was on a training exercise in Okinawa.  He also reported to various VA clinicians who saw him for complaints of PTSD during the pendency of this appeal that his alleged in-service stressors were related to experiences that he had while on active service in Vietnam.  The Veteran further testified inconsistently before the Board in July 2013 about the facts and circumstances of his alleged in-service stressors.  As noted above, he initially testified at his Board hearing that he had served in Vietnam for 2 years where one of his in-service stressors had occurred.  See Board hearing transcript dated July 8, 2013, at pp. 3.  Under questioning from the VLJ, the Veteran admitted later in his hearing testimony that, in fact, he had never served in Vietnam but had been training to go to Vietnam during active service when an alleged in-service stressor had occurred.  Id., at pp. 9.  The Board notes in this regard that the Veteran's DD Form 214 shows that he never served in Vietnam.  Because the Veteran's available service personnel records (in this case, his DD Form 214) show that he did not have any in-country duty in Vietnam, his active service also does not meet the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  The Board also finds that, to the extent that the Veteran's lay assertions and hearing testimony refer to in-service stressors which occurred while in Vietnam, this evidence is not credible.

The record evidence also shows that the Veteran's psychiatric symptoms have not met the criteria for a valid diagnosis of PTSD based on a credible in-service stressor.  It is unfortunate that the Veteran's service treatment records from his period of active service in the U.S. Marine Corps are missing and likely lost.  The post-service evidence does not support finding that the Veteran currently experiences PTSD which could be attributed to active service, however.  It shows instead that the Veteran has not answered consistently a series of the same questions posed during repeated clinical outpatient PTSD screening by VA treating clinicians as his PTSD screens have been both positive and negative during the pendency of this appeal.  These inconsistencies suggest that the Veteran's post-service lay statements and hearing testimony regarding the existence of his claimed PTSD are entitled to little probative weight.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014) (holding that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify").  The Veteran also denied experiencing any PTSD symptoms when he was hospitalized at a VA Medical Center for alcohol detoxification in April 2004.  The VA clinician stated in March 2006 that the Veteran "believes that he has PTSD from his Vietnam experience but does not appears to meet criteria."  As noted above, the Veteran did not serve in Vietnam so his reported belief in March 2006 "that he has PTSD from his Vietnam experience" is not credible.

More importantly, multiple VA clinicians who have seen the Veteran for his claimed PTSD during the pendency of this appeal all have concluded that he did not meet the diagnostic criteria for a diagnosis of PTSD based on a corroborated in-service stressor.  VA clinicians who saw him on an outpatient basis in March 2006, December 2009, and in May 2011 concluded that, despite the Veteran's assertions regarding his claimed PTSD, he did not meet all of the criteria for such a diagnosis.  A VA psychologist noted the Veteran's inconsistent responses to psychological testing in December 2009 and found that they reflected a "deliberate distortion."  Critically, following VA PTSD examination in June 2010, the VA examiner concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board notes that there are several notations in the Veteran's VA outpatient treatment records that he reported experiencing PTSD symptoms as a result of active service in Vietnam.  As noted elsewhere, there is no support in the Veteran's available service personnel records (in this case, his DD Form 214) for his assertions to several VA clinicians that he had Vietnam service.  Accordingly, to the extent that any medical evidence in the Veteran's claims file is based on his inaccurately reported in-service history of serving in Vietnam, the Board finds that it is not probative on the issue of whether the Veteran's claimed PTSD is related to active service.  The Veteran also has not identified or submitted any evidence, to include a nexus opinion, which demonstrates that he has been diagnosed as having PTSD based on a corroborated in-service stressor which is related to active service.  In summary, the Board finds that service connection for PTSD is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of PTSD have been continuous since service.  He asserts that he continued to experience symptoms relating to PTSD (flashbacks, anxiety, depression, and nightmares) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of PTSD after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of PTSD since active service is inconsistent with the other lay and medical evidence of record.  It again is unfortunate that the Veteran's service treatment records from his period of active service in the U.S. Marine Corps are missing and likely lost.  While the Veteran now asserts that his disorder began during active service in the U.S. Marine Corps, in the more contemporaneous medical history he gave at his ANG enlistment physical examination in September 1984, more than 10 years after his separation from active service in the U.S. Marine Corps and approximately 25 years before he filed his service connection claim for PTSD in June 2009, he denied any relevant pre-service medical history.  Clinical evaluation was completely normal.  His in-service history of symptoms at the time of service enlistment in the ANG is more contemporaneous to his prior period of active service in the U.S. Marine Corps so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to PTSD for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service in the U.S. Marine Corps (1974) and initial reported symptoms related to PTSD in approximately 2005 (a 31-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran's claims file is replete with his inconsistencies concerning the facts and circumstances of the alleged in-service stressors which caused or contributed to his claimed PTSD (as discussed above).  The Veteran also has not reported consistently when his claimed PTSD symptoms began.  He initially denied experiencing any PTSD symptoms while hospitalized at a VA Medical Center for alcohol detoxification in April 2004.  He subsequently reported on VA outpatient treatment in March 2006 that he only had been hearing voices for 3-4 years or since approximately 2002, several decades after his service separation.  A VA psychologist noted the Veteran's inconsistent responses to psychological testing in December 2009 and found that they reflected a "deliberate distortion."  All of these inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings while in the ANG, the absence of complaints or treatment for years after service, the lack of credible supporting evidence concerning his alleged in-service stressors, and the record evidence showing that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD based on a corroborated in-service stressor.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran also contends that he incurred an acquired psychiatric disability other than PTSD, to include major depressive disorder, during active service.  Having reviewed the record evidence, and in light of the Court's decision in Clemons, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As noted in the Introduction, the Veteran has been diagnosed as having and treated for a variety of acquired psychiatric disabilities other than PTSD, to include major depressive disorder (which appears to be the most consistent diagnosis in the Veteran's VA outpatient treatment records).  To date, however, the Veteran has not been scheduled for appropriate VA examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD.  The Board notes in this regard that VA's duty to assist includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  The Board acknowledges that the Veteran was diagnosed as having depression following VA general medical examination in June 2010.  The June 2010 VA general medical examiner was not asked to provide and did not provide an opinion concerning the contended etiological relationship between the Veteran's acquired psychiatric disability other than PTSD and active service, however.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include major depressive disorder.  Id.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability other than PTSD since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability other than PTSD currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include major depressive disorder, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred an acquired psychiatric disability other than PTSD, to include major depressive disorder, during active service.  The examiner also is advised that the Veteran's service treatment records from his period of active service in the U.S. Marine Corps from March 1972 to March 1974 are missing and presumably lost.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


